240 Ga. 806 (1978)
242 S.E.2d 585
CZYZ
v.
CZYZ.
33257.
Supreme Court of Georgia.
Submitted February 3, 1978.
Decided February 22, 1978.
Albert A. Roberts, for appellant.
Montgomery & McDonald, Colin E. McDonald, for appellee.
NICHOLS, Chief Justice.
Appellant Roberta Czyz filed a complaint entitled "Equitable Petition to Cancel Deeds," demanding, inter alia, that the trial court issue an order canceling two warranty deeds from George Czyz to Susan Czyz and placing the real property conveyed by the warranty deeds into the name of George Czyz. Appellant Roberta Czyz made no attempt to amend the complaint to meet the appellee Susan Czyz' motion to dismiss for failure to join an indispensable party; rather, she insisted that an amendment was not necessary. The trial court granted the motion to dismiss on the ground that the grantor of the deeds, George Czyz, had not been made a party to this action.
The order of the trial court is affirmed. "A court of equity cannot decree the cancellation of a deed unless the parties to the deed, or their representatives, are made parties to the action." Jackson v. Watts, 223 Ga. 70 (154 SE2d 195) (1967). See also Emhart Corp. v. McLarty, 226 Ga. 621 (176 SE2d 698) (1970).
Judgment affirmed. All the Justices concur.